FlLED

IN THE UNITED STATES DISTRICT COURT JAN 1 0 zmg`
FoR THE DISTRICT oF MoNTANA C"§,'§;'t,?c?é’,'iil;§§§;]?"

BILLINGS DIVISION B“""‘JS
Talen Montana Retirement Plan and Cause No. CV-lS-l74-BLG-SPW
Talen Energy Marketing, LLC,
Individually and on Behalf of All
Others Similarly Situated,

ORDER GRANT[NG
Plaintiffs, UNOPPOSED MOTION TO SET

DATE FOR REMAND MOTION
v.

PPL Corporation, et. al,

 

Defendants.

Upon the Plaintiffs’ Unopposed l\/Iotion to Set Date for Remand Motion (Doo.
1 l), and for good cause being shown,

IT IS HEREBY ORDERED that Plaintiffs’ unopposed motion for Order
setting January 23, 2019 as the date for filing of motion for remand to State District
Court and extending any applicable deadline for remand motion shall be and hereby
is GRANTED.

DATED this _£‘:i§/ OfJanuary, 2019.

,LMAJ/a/Mz;;/

’ sUsAN P. WATTERS
United States District Judge

